Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-10, filed 7/8/22, with respect to the claims have been fully considered and are persuasive. The 101 and 103 rejections of the claims have been withdrawn. The claim objections are withdrawn. However, new ones will be applied.
Claim Objections
Claims 5 & 6 are objected to because of the following informalities: 
Claim 5 includes the language in lines 1-7: “each of the historical working durations is a duration during which the portable electronic device operates in a working state, and the step of obtaining the target capacity comprises: finding, among the historical working durations, a plurality of first historical working durations that are within one week from the current system time and a plurality of first historical remaining power levels corresponding to the plurality of first historical working durations;”. The issue is all of this language is now present in amended Claim 1 (as it is identical to what was present in the first few lines of Claim 4). Thus, antecedent basis is lacking and the remaining language is redundant.
Appropriate correction is required.
Specification
The abstract of the disclosure is objected to because it includes language “The disclosure provides”. Correction is required. See MPEP § 608.01(b).
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Battery charging method employing historical data
Allowable Subject Matter
Claims 1-3 and 7-10 are allowed. Claims 5 and 6 will be when the claim objections are overcome by amendments to Claim 5.
The following is an examiner’s statement of reasons for allowance: 
The applicant added dependent Claim 4 into the independent Claim 1, which overcame the 101 rejection and was described to be allowable for the reasons provided on page 11 of the non-final rejection mailed 5/3/22. 
Dependent Claims 2, 3, and 7-10 are allowed for their dependence upon allowed independent Claim 1. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859